DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              LOUIS ADAM,
                                Appellant,

                                     v.

HIGHLAND HOUSE OF PALM BEACH CONDOMINIUM ASSOCIATION,
                         INC.,
                       Appellee.

                              No. 4D21-1098

                               [July 7, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie R. Goodman, Judge; L.T. Case No. 50-2018-CA-
007778-XXXX-MB.

  Nichole J. Segal of Burlington & Rockenbach, P.A., West Palm Beach,
and A. Max Zaretsky of Zaretsky Law Group, West Palm Beach, for
appellant.

  Robert Rivas of Sachs Sax Caplan, P.L., Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.